78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael N. HALE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS;  ToddPacific Shipyards Corporation;  Aetna Casualty andSurety Company, Respondents.
No. 95-70471.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Michael N. Hale petitions for review pro se of a decision of the Benefits Review Board issued on March 27, 1995.   Hale filed his petition for review in this court on June 5, 1995, more than sixty days after the issuance of the Benefits Review Board's decision.   See 33 U.S.C. § 921(c).


3
Accordingly, we dismiss Hale's untimely petition for lack of jurisdiction.  See Felt v. Director, OWCP, 11 F.3d 951, 952 (9th Cir.1993) (order dismissing untimely petition for review for lack of jurisdiction).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3